         Case 4:20-cv-00859-KGB Document 7 Filed 08/19/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

JESSIE LEE FARMER, JR.                                                   PLAINTIFF
ADC #166000

V.                         No. 4:20CV00859-KGB-JTR

JAMES FLOWERS, Kitchen
Supervisor; and JOHN DOE,
Disciplinary Hearing Officer                                           DEFENDANTS


                                      ORDER

      Plaintiff Jessie Lee Farmer, Jr. is incarcerated in the Ouachita River Unit of

the Arkansas Division of Correction (“ADC”). On July 21, 2020, he filed this pro se

§ 1983 Complaint, along with a motion for leave to proceed in forma pauperis, in

the United States District Court for the Western District of Arkansas. Docs. 1 & 2.

On July 22, 2020, the case was transferred to this District. Doc. 3.

      In his Complaint, Farmer challenges a disciplinary conviction he received on

December 15, 2017, at the ADC’s Wrightsville Unit. He is challenging this same

disciplinary in another pending § 1983 case: Farmer v. Flowers, E.D. Ark. Case No.

4:20cv209-KGB-JTR (Case No. 4:20cv209). On June 3, 2020, the Court

recommended that Case No. 4:20cv209 be dismissed for failure to prosecute. Id.,
           Case 4:20-cv-00859-KGB Document 7 Filed 08/19/20 Page 2 of 2




doc. 4. That recommendation is still pending, and the case has not yet been

dismissed.1

      The Court will withdraw the June 3, 2020 Recommended Disposition in Case

No. 4:20cv209. The Clerk is directed: (1) to docket Farmer’s new § 1983 Complaint

(Doc. 1) as an “Amended Complaint” in Case No. 4:20cv209; and (2) to docket

Farmer’s motion for leave to proceed in forma pauperis (Doc. 2) in Case No.

4:20cv209.

      By separate document, the Court will recommend that Farmer’s Complaint in

this new § 1983 action (Case No. 4:20cv859-KGB-JTR) be dismissed, without

prejudice, as raising claims that are duplicative of those that are pending in Case No.

4:20cv209-KGB-JTR.

      IT IS SO ORDERED this 18th day of August, 2020.


                                             ____________________________________
                                             UNITED STATES MAGISTRATE JUDGE




      1
          Farmer incorrectly believes that Case No. 4:20cv209 has been dismissed. Doc. 1 at 1.
                                                2
